ORDER

PER CURIAM.
Carl Edward Williams (“Defendant”) entered a guilty plea to the charge of first degree sexual assault, § 566.040 RSMo 1986. Defendant was sentenced to six years imprisonment. In his appeal, Defendant contends the motion court erred in denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We have reviewed the record and find the judgment of the motion court is based on findings that are not clearly erroneous. We affirm.
*824An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).